 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, that the agreements entered into pursuant to such recogni-tion remain as bars despite the proviso to Section 8(f).'The Petitioner also contends that, even if the Board finds that theagreements here are bars despite the proviso to Section 8 (f) , the Boardshould nevertheless find that the Petitioner's "substantial claim" forrecognition prior to the execution of the a greements is sufficient groundfor directing an election here.In advancing this contention, thePetitioner relies uponGreenpoint Sleep Products,128 NLRB 548, inwhich the Board construed the "substantial claim" rule ofDeluxeMetal Furniture Company,121 NLRB 995, 998, to cover situationswhere a petitioner was lulled into a false sense of security by an em-ployer who led it to believe that recognition would not be granted orany contract be entered into with any union until after a Board elec-tion.In the instant case, in the face of the Petitioner's demand forrecognition and offer to submit to a Board election, Pao, the Em-ployer's president, indicated only that he would think the matter overand that a further meeting would have to be held.We believe thatthese statements fall short of a commitment by the Employer that nounion would be recognized except pursuant to a Board-directed elec-tion.Accordingly, we reject this contention of the Petitioner andgrant the motion of the Intervenor and the Employer to dismiss thepetition.6[The Boarddismissedthe petition.]68 S Burford,Inc, 130 NLRB 1641, is distinguishable from the instant ease. InBurford,the agreement was held not to be a has since it had been entered into as aprehire contract,that is, at a time when the contracting unions had not and could nothave demonstrated their majority status under Section 9Since we are dismissing the petition on the above grounds, we find it unnecessary toconsider the contentions of the parties on other issues in the caseBrookside Industries,Inc.andLouise J. Moore.Case No. 11-CA-1697.January 4, 1962DECISION AND ORDEROn April 24, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-135 NLRB No. 4. BROOKSIDE INDUSTRIES, INC.17after the Respondent filed exceptions to the Intermediate Report anda supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Brookside Indus-tries, Inc., Reidsville, North Carolina, its officers, agents, successors,and assigns, shall:1.Cease and desist from interfering with, restraining, or coercingits nonsupervisory employees in the exercise of their rights guaranteedin Section 7 of the Act, by discharging any supervisor for failing andrefusing to participate in an antiunion campaign involving conductviolative of Section 8 (a) (1) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Louise J. Moore immediate and full reinstatement toher former or to a substantially equivalent position, without prejudiceto her seniority and other rights and privileges, and make her wholefor any loss of pay she may have suffered by reason of her dischargein the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all the records necessary to analyze the amount of backpay dueunder the terms of this Order.i The Respondent has requested oral argumentThis request is hereby denied'becausethe record,the exceptions,and the brief adequately present the issues and the positionsof the parties9The Respondent contends that it discharged Louise J.Moore,a supervisor,becauseknowledge of union activitieswhichshe might acquire from her husband,an active unionmember in Respondent's employ, might be imputed to Respondent and render It liable Inany future unfair practice litigationContrary to the Respondent,we find this contentionto be a pretext and, in agreement with the Trial Examiner,find that Respondent violatedSection 8(a) (1) of the Act by discharging Moore because she failed to comply with Re-spondent's express instructions to report on the union activities engaged in by her husbandand other employees.However, In reaching our decision we find it unnecessary to adopt,and do not pass upon the Trial Examiner's further conclusion that even If the Respondentdischarged Moore in good faith in order to protect Itself from future litigation; such abasis for discharge would constitute a violation of Section 8(a)(1) of the Act.634449-62-vol.135-3i(^, isDECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post in its plant in Reidsville, North Carolina, copies of thenotice attached hereto marked "Appendix." sCopies of said notice,to be furnished by the Regional Director for the Eleventh Region,shall, after being signed by the representative of Respondent, be postedimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTIIER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleegs that Respondent violated Section 8(a) (1)of the Act by the conduct of Moe Tanger.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our nonsuper-visory employees in the exercise of rights guaranteed in Section7 of the Act, by discharging any supervisor for failing and re-fusing to participate in an antiunion campaign involving conductviolative of Section 8 (a) (1) of the Act.WE WILL offer to Louise J. Moore immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to her seniority and other rights and privileges, andmake her whole for anyloss ofpay she may have suffered byreason ofher discharge.BROOKSIDEINDUSTRIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. BROOKSIDE INDUSTRIES, INC.INTERMEDIATE REPORT AND RECOMMENDED ORDER19STATEMENT OF THE CASEUpon charges filed by Louise J. Moore, an individual,the General Counsel of theNational Labor Relations Board, by the Regional Director for the Eleventh Region(Winston-Salem, North Carolina),issued his complaint,dated January 11, 1961,against Brookside Industries,Inc , herein called the Respondent.With respect tothe unfair labor practices,the complaint,as amended at the hearing,alleges thatRespondent engaged in unfair labor practices within the meaning of Section 8(a) (1)of the Act by discharging Louise J. Moore, a supervisor,within the meaning of theAct, and by other specified acts of interference,restraint,and coercion.In its dulyfiled answer,Respondent admits certain specific allegations,including the fact thatLouise JMoore was discharged, but denies,generally,allunfair labor practiceallegationsPursuant to due notice, a bearing was held before Louis Libbin,the duly desig-nated Trial Examiner,atReidsville,North Carolina, on February 2 and 3, 1961.All parties were represented at, and participated in, the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,to present oralargument,and to file briefs.Respondent'smotion to dismiss the complaint, madebefore the close of the hearing and upon which I reserved ruling, is hereby denied inpart, and granted in part, in accordance with the findings and conclusions hereinaftermade.On March 6, 1961, Respondent filed a brief which 1 have fully considered.Upon the entire record in the case, and from my observations of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,Brookside Industries,Inc., a North Carolina corporation,operates aplant at Reidsville, North Carolina, where it is engaged in the production and distri-bution of men's shirts.Respondent produces shirts primarily under contract forCreighton Shirt Corporation,New York,New York.During the 2 months pre-ceding the issuance of the complaint,which is a representative period, Respondentmanufactured,sold,and shipped from its Reidsville,North Carolina,plant topoints outside the State of North Carolina finished products valued in excess of$1,000,000Upon the above-admitted facts, I find,asRespondent admits in its answer, thatRespondent is engaged in commerce within the meaning ofthe Act.II.THE CHARGING PARTYIt is not disputed that Louise J. Moore was first employed by Respondent inDecember 1958, that she was made a supervisor within the meaning of the Act inthe early spring of 1959, that she had from 40 to 45 girls under her supervision, andthat her immediate superior was the superintendent of the sewing room.Respondentadmits that it requested her resignation on October 17, 1960,and discharged her 2days later, on October 19.Iii.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesLouise J. Moore, and her husband,TroyMoore, were first employed by Respond-ent in December 1958.In the spring of 1959 Mrs. Moore was made an admittedsupervisor within the meaning of the Act and continued in this position until herdischarge on October 19, 1960As a supervisor,she had about 40 to 45 girls underher and reported directly to the superintendent of the sewing room.Respondentadmittedly was satisfied with her work at the time of her discharge.Troy Moorecontinued to hold a nonsupervisory job, that of matching up work for the operatorsin the sewing room, and was under the direct supervision of Supervisor DorothyBreezeAmalgamated Clothing Workers of America,AFL-CIO,'the Intervenor in thisproceeding and herein called the Union, commenced its organizational efforts among1Amalgamated Clothing Workers of America,AFL-CIO, was permitted to Intervene tothe extent of Its Interest.G.H. Biggs, International representative, did not participateIn the examination of witnesses or In the presentation of evidence In support of thecomplaint 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees in June 1960.Troy Moore joined the Union, attendedunion meetings, and solicited union membership among the employees.Respondentadmittedly was aware of Troy Moore's union activities.On October 11 to 14, 1961, a hearing was held before me on a complaint issuedagainstRespondent alleging that certain supervisors and agents had engaged inspecified acts of interference, restraint, and coercion violative of Setcion 8(a)(1) ofthe Act and that Respondent had discriminatorily discharged eight named employeesin violation of Section 8(a)(3) of the Act.2On October 17, Respondent requestedthe resignation of Louise Moore and discharged her on October 19.The principal issue litigated in this proceeding is whether the termination ofLouiseMoore's employment, under the circumstances hereinafter described, inter-fered with, restrained, and coerced the employees in the exercise of their rightsguaranteed by Section 7 and thereby violated Section 8(a)(1) of the Act.B. Events preceding the prior hearing - -Louise Moore first heard that the Union was attempting to organize Respondent'semployees when S. K. Tanger, an admitted agent of Respondent, asked her onFriday, June 10, whether she had heard about the union campaign going on. Sheknew that the first union meeting which her husband attended was on Thursdayevening, June 16?During that day Sidney Magid, Respondent's vice president,asked her, while she and employee Dot Thompson were in the office, if she was goingto the union meeting that night.When Mrs. Moore replied in the negative, Magidasked her why she was not going. She replied that she not interested and did nothave any business attending.Magid then asked Dot Thompson if she was going.Thompson replied in the affirmative, adding that she was going "to see and be seenand to hear and be heard."When Magid asked if he could go with her, she repliedthat he could 4In the latter part of June, S. K. Tanger asked Mrs. Moore if she thought she couldget her husband, Troy, to give her a list of the people who had attended the unionmeetings, adding that he wanted Troy "on our side." She agreed to ask Troy. Shedid ask her husband, who told her to tell S. K. Tanger that he did not want to haveanything to do with it.Mrs. Moore reported Troy's reply to S. K Tanger.5At one of Respondent's supervisory meetings in July, Moe Tanger, an admittedagent of Respondent, said to Mrs. Moore, in the presence of the other supervisors,"I understand your hubby is attending union meetings."Mrs.Moore answered inthe affirmative.A few days later she was called into Moe Tanger's office.Moe2 In my Intermediate Report, issued on January 12, 1961, I found that Respondent vio-lated Section 8(a) (1) of the Act by the attendance of Supervisors Hall and Adams at aunionmeeting on June 23, by the conduct of Head Floorlady Bessie Oliver in interrogat-ing an employee in July concerning her attendance at a union meeting and the unionactivities of her fellow employees and in asking'her to find out and inform her aboutthe union membership and activities of other employees, by the conduct of Agent LeeHead in interrogating an employee on August 19 as to the number in attendance at aunion meeting and in soliciting employees in July or August to withdraw from the Unionand had violated Section 8(a) (3) of the Act by the discharge of two employees on July 15and one employee on July 28, 1960 SeeBrookside Indacstries, Inc,138 NLRB 8423 This date was established in the prior proceeding as being the meeting attended byJoe Ann Shelton who is alleged to be an agent of Respondent4 The findings in this paragraph are based on the credited and undisputed testimony ofLouise MooreAlthough Magid and S K Tanger were called as witnesses for Respondent,they did not deny having made the above statementsDot Thompson was not called asa witness5The findings in this paragraph are based on the credited testimony of Louise Mooreand Troy Moore S K Tanger's conduct in this respect was consistent withtheundeniedefforts of Lee Head, an admitted agent of Respondent, to get Troy Moore on Respondent's"side of the fence," as hereinafter found, and his further undenied efforts in interrogatingan employee as to the number in attendance at a union meeting, as found in the previouscase, the undenied conduct of Magid in questioning Louise Moore as to whV she was notgoing to attenda union meeting,as previously found, and the undenied efforts of HeadFloorlady Oliver in questioning an employee concerning her attendance at a union meetingand the union activities of her fellow employees and in a,§king the employee to find outand report back the names of other employees, who hadsigned unioncards,,as found inthe previous caseSee footnote 2,supraS.K. Tanger denied having made the requestattributed to him by Mrs Moore.He admitted that he knew Troy was attending unionmeetings and that Mrs Moore had stated at supervisors' meetings that her husband wasnot telling her anything about themeetings.I do not credit S K Tanger's denials BROOKSIDE INDUSTRIES, INC.21Tanger stated that he wanted her to talk to her husband to try to get him over to"our side" and to quit attending union meetingsHe pointed out to her that"you eat,sleep and bear his children, and you have more influence over him than anybodyelse "She did talk to Troy about it and was told to keep out of it. Thereafter, Troycontinued to solicit employees to join the UnionsLee Head, an admitted agent of Respondent, was employed by Respondent in thelatter part of July.A few weeks later, Head had Troy Moore summoned to hisoffice through Louise MooreHead stated that he heard Troy was attending unionmeetings 'and wanted to know what steps he could take to get Troy on his "side of thefence "Head explained that it was his job to straighten out the problems in thefactory rather than have -the Union do it.He also told Troy that he had talked toMr. Tanger and had gotten Troy a 5-cent raise.The following week Troy didreceive a 5-cent raise.7In the latter part of July, Mrs Moore was interviewed at her home by a Boardinvestigator in connection with the Union's charges then under investigation.Mrs.Moore gave a signed statement to Investigator Perloff in this connectionThe nextday she reported this to her immediate superior, Angelo Pelizzari, who was thesuperintendent of the sewing room.Shortly thereafter, she was called into MoeTanger's office where, in the presence of Lee Head, Moe Tanger questioned herabout the visitor she had the preceding night. She told him that she had been visitedby a Government man and that she had signed a statement for himTanger askedif she would give him a statement of what she had told She Government manMrsMoore agreed to do so and wrote the statement out in longhand right there in theoffice.8About September 23, Mrs Moore went to the hospital for an operation and didnot return to work until Monday, October 10C Eventsduring the prior hearingAs previously noted, the prior hearing against Respondent began on Tuesday,October11, andlasted 4 days.Louise Moore had been the supervisor of two of theemployees alleged in the complaint to have been discriminatorily discharged.Although Louise Moore had been subpenaed to testify by the General Counsel andhad also been informed by Respondent's counsel that he might use her as a witnessif it became necessary, she was not called to testify by either side.During the second and third day of the hearing, Mrs Moore was sitting nearRespondent's counsel, who at times asked her questions about some of the witnesseswho were testifyingAt the end of the third hearing day, Attorney Douglas askedMrs. Moore if her husband, Troy, had been attending union meetings. She replied,that the Company knew that he was attending union meetings.Attorney Douglasthen asked her if Troy had ever told her about anything that happened at the unionmeetingsMrs Moore replied that Troy had told her the names of some of theemployees who were at the union meeting held on June 23 and attended by Super-visors Adams and Hall.On arriving home after that meeting, Troy had asked Louiseto guess who had attended the union meetingWhen she replied that she did nothave the'least idea, he told her that it was Merle Adams and Clarence Halle andvolunteered that he might as well tell her the names of others who were there becauseshe would learn it anywayAttorney Douglas then informed S. K Tanger andAttorney Gwyn about his conversation with Mrs. MooreAttorney Douglas askedMrs Moore to give him a list of the names of employees who, Troy had told her,"The findingsin this paragraphare based on the credited testimonyof LouiseMoore andTroy MooreMoo Tanger denied ever talking to Louise Moore shout her trying to get Troyout of,the Union or over to our sideHe did not deny having stated to her at one of thesupervigorr' meetings that he understood her "hubbv" is attending onion meetings ITPadmitted being aware of the Union's organizational campaign from the beginning, andthat he had heard Trov was in the UnionOn cross-examination he frequently discloseda lack of memory and even fenced with the General Counsel Tn the previous hearing,I have found that Moe Tanger was discriminatorily motivated in discharging employeeBolden on July 28Under all the circumstances as well as for the reasons indicatedwith respect to S K Tanger, I do not credit Moe Tanger's denials7Thefindings in thissection are based on the credited and uncontradicted testimonyof Troy Moore°The findingsin this paragraphare basedon the mutuallyconsistenttestimony of LouiseMoore and Moe Tanger.°Inmy previous IntermediateReport, T found that Respondent violated the Act bythe attendanceof these twosupervisors at the meeting of June 23 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to the meeting She wrote the names down and gave the list to Attorney Gwyn.Attorney Douglas also told her that he would not use her as a witness the next daybecause she might be cross-examined about that 10D. Evenis after the prior hearingThe hearing concluded on Friday, October 14The following Monday morning,October 17,Louise Moore was summoned to S. K.Tanger's office by SuperintendentPelizzari.S.K. Tanger told her that he "hated to have to do this,"that he wouldrather let any 12' girls in the plant go than her, but that under the circumstances hewas going to have to let her go.Mrs.Moore asked to what circumstances he wasreferring.Tanger replied that"if they would have you on the stand last week theywould have chewed you up like a piece of meat " Tanger then explained that hewas surprised to learn last Thursday that Troy had told her the names of some ofthe employees who had attended the union meeting and that her continued receiptof information from Troy about who was attending union meetings would put theCompany in a very embarrassing situation in the event other girls were dischargedin the future.When Mrs. Moore stated that she had never discussed anything ofimportance with her husband about the Union because he had never told her any-thing of importance, S K. Tanger replied that he believed it but queried whetherthe Union would believe it.Tanger then told her that it would be best that sheresign, that she would be permitted to work out a 2 weeks' notice,that during thatperiod she could take time off to look for another position,and that he would giveher a letter of recommendation if she needed one.Mrs Moore then returned to herwork iiLater that day, S K. Tanger came out to the sleeving section, called Mrs. Mooreto one side, and engaged in the following conversation with her,in the presence ofSuperintendent Angelo Pelizzari.Tanger asked Mrs. Moore what she was going totell the girls as 4o the reason for her separation.When she replied that she proposedto tell them the truth,Tanger stated that he did not want her to do that his time.Mrs. Moore then asked Pelizzari,"Angelo, what are we going to tell them?"Tangerthen stated, "Why not tell them because of union activities getting on your nerves.You want to quit."Mrs Moore refused to agree,stating that Tanger was"askingthe impossible"With that statement,the conversation ended 12Louise Moore took Tuesday off to look for another jobWhen she returned towork on Wednesday,October 19,she met S K. Tanger in the lobbyHe asked herif she had had any luck and she replied in the negative.He then told her to go ontowork and that she still had a job.That day she was transferred to superviseanother sectionAbout 3:30 that afternoon,S.K Tanger told her that he was going to let her gotoday.She inquired what he had listed on her separation papers.He told her thathe had found out what to put on her separation papers so that she would not bepenalized with respect to her unemployment compensation claimThe papers statedthat her work separation was due to no fault of the employeeShe was paid forthat week and the following weekThe findings in the preceding two paragraphs are not in disputeSK Tangertestified that the decision to terminate Louise Moore at that time was made because"during the day Angelo 1Pelizzari] had reported to me that there was a greatdeal of confusion out in the plant, with Louise trying to help her old section, andthe girl in her old section trying to help Louise with the new section,in getting thin;.is10The findings in this paragraph are based on the credited and undisputed testui,onyof Louise MooreThe findings in this paragraph are based as a composite of the nttitualiv con.islcnttestimonyof LouiseMoore,Polizzari,and S K Tangeri"The findings in this paragraph are based onthe credited testimony of Louise MooreSK Tanner denied ever discussingwith MrsMoore what she should tell the girls con-cerning hei pending separationIlowever,SuperintendentPelirzarlwho,accordin; toMrs Moore,etas present at the time did not deny that sueli a eon creation took pia^eI have already discredited S K Tanger in other iespects his lack of candor is furtherdemonstrated by his testimonythat liedid not know and give no consideration to whatMrs Moore could have done to have iemedied the situation and to retain herjob, althoughthe undisputed and admitted evidence shows that he was presentat conferences withMagid and Attorney Douglas where the hope was expressed that AirsMoorewould pro-poseto Tangerthat her husband would withdraw from the Union of stop attending unionmeetings or even find other employmentUnder all the circunistauces,I do not creditSK Tanger's denial BROOKSIDE INDUSTRIES, INC.23running smoothly, and he [Angelo] thought it best, as long as Louise had resigned,thatwe should terminate her immediately."However, Angelo Pelizzari testifiedthat the decision to terminate Mrs. Moore was made at that time because she hadtold him on Wednesday that she had found out she could draw unemploymentcompensation only if she were discharged and not if she merely resigned, so that"we gave the girl the discharge she was wanting."Before leaving the plant that day, Louise Moore went into Pelizzari's office andasked him, "Why didn't you fire Troy, he is the one that signed the union card?Ihaven't."Mrs.Moore then stated, "Angelo, I think you can answer that foryourself." 13E. Contentions of the parties and concluding findings with respect toLouise Moore's terminationRespondent's defense to the requested termination of Louise Moore's employmentis substantially as follows: Respondent's officials and agents were aware that TroyMoore was a union adherent and was attending union meetings. Prior to the thirdday of the previous hearing, Louise Moore had always stated that she had neverreceived any information from her husband about the Union.However, on thethird day of that hearing she disclosed that Troy had told her the names of someof the employees who had attended a union meeting. This created an embarrassinglegal situation in view of the possibility of future discharges of union employees forproduction deficiencies and the possibility of the General Counsel attempting toimpute to the Respondent any knowledge about the Union which Mrs. Moore mightobtain from her husband, in the event unfair labor practice charges were filed anda complaint issued in connection with such discharges.At the close of the previoushearing, S. K. Tanger, Magid, and Attorney Douglas discussed this situation andthe possible solutions that the Moores might agree upon to change the situation.When S. K. Tanger explained the situation to Mrs. Moore on October 17, he expectedand hoped that she would offer to make Troy withdraw from the Union or stopattending union meetings or even find other employment.When she had no solutionto offer, her resignation was requested.The General Counsel and counsel for the Charging Party contend that (1)Respondent's true motive in terminating Louise Moore was based on antiunionconsiderations, and (2) even accepting Respondent's asserted motive, its action stillconstituted a violation of Section 8(a)(1) of the Act as a matter of law.1.As to Respondent's true motive in terminating Moore's employmentRespondent's supervisors and agents knew at all times that Mrs. Moore's husband,Troy, was a union adherent and was attending union meetings.Respondent admitsthat its supervisors were instructed not to interrogate employees about the Unionbut to keep their eyes and ears open, to listen to any information about the Unionvolunteered by employees, and to report what they heard to managementRespondent admittedly was opposed to having the Union selected by the employeesas their collective-bargaining representative.Moreover, Respondent's supervisorsand agents did affirmatively interrogate employees about the Union and tried toascertain the names of union adherents.Thus, in July, Head Floorlady BessieOliver interrogated an employee about her union attendance and the union activitiesof her fellow employees and attempted to get that employee to ascertain and reporton the union membership and activities of other employees, as found in the previouscase.Despite the fact that Head Floorlady Oliver's conduct was in direct violationof instructions to supervisors not to interrogate employees or seek information inthatmanner, she was not even reprimanded by Respondent, let alone dischargedfor it.Nor was any criticism ever raised against Lee Head, an admitted agentof Respondent, for his conduct in July or August in questioning an employee aboutthe number in attendance at a union meeting and in interrogating Troy about whatsteps could be taken to get him on management's side while at the same timeannouncing that he had been instrumental in getting him a 5-cent raise, as previouslyfound.Indeed, SK. Tanger himself engaged in conduct which violated theseinstructions when he asked MrsMoore to try to get Troy to give her a list of thenames of employees who attended union meetings.The same may also be saidmm The findings In this paragraph are based on the credited end uncontradicted testl-monv of Louise Moore and Fays StraderPelizzarlmerely testified that he did notremember "exactly" whether such a conversation took place and admitted that "we mayhave had such a conversation " 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout Moe Tanger who wanted Mrs. Moore to use her influence as a wife to tryto get Troy to stop attendingunion meetingsand to get over on "our side." 14On the other hand, the only time that Mrs. Moore ever asked her husband for anyinformation about the Union was when she was requested to do so by S. K. Tanger,as previously found.On the one and only occasion when she was informed aboutthe names of some of the employees who had attended a union meeting, it wasTroy who had volunteered that information to her on June 23 because of the factthat Supervisors Hall and Adams had also attended that meetingMrs.Mooremerely kept her ears open and listened in accordance with the instructions to thesupervisors.In fact, S. K. Tanger admitted that it was not a breach of trust fora supervisor to listen to information about the Union voluntarily given to her byan employee.And he also believed Mrs. Moore when she told him in the October 17interview that she had never discussed anything of importance about the Unionwith Troy, as previously found.In view of the foregoing, I cannot believe that, when Mrs. Moore disclosed duringthe previous hearing that Troy had volunteered that information to her on June 23,Respondent took the drastic action of terminating the employment of an admittedlyvalued and highly satisfactory supervisor because of its sudden concern over thepossibility that Louise Moore might continue to acquire information from her hus-band about the union activities of some of its employees, the further possibilitythat it might have to discharge some employees in the future for production deficien-cies, the further possibility that some of the employees so discharged might be unionmembers or adherents, the further possibility that the Union might file unfair laborpractice charges in connection with such discharges, the further possibility thatthe General Counsel might find such charges to have merit and might issue a com-plaint,and the further possibility that the General Counsel would then try toimpute to Respondent knowledge of the discharged employee's union membershipor activities because of the information which Mrs. Moore might have receivedfrom her husband.15My conviction that this was not Respondent's true motive isfurther buttressed by S. K. Tanger's admitted failure even to consider offering Mrs.Moore a nonsupervisory job,16 a position which could have caused no possible legalembarrassment to Respondent if the combined series of the above-related possibilitiesactually occurred, and also by S. K. Tanger's attempt to get Mrs. Moore to tell theemployees that she was quitting her employment because the union activities weregetting on her nerves, a deliberate falsehood, as previously found.Moreover, theRespondent took no steps to rescind the instructions to supervisors to listen andto report to management any volunteered information about the Union, the leastthat might have been expected of Respondent if it were truly concerned about thepossibility of supervisors' knowledge being imputed to it.Mrs.Moore had been a very cooperative supervisor in Respondent's efforts tofind out which employees were interested in the Union and to try to win such em-ployees over to Respondent's side.Thus, when S. K. Tanger asked her to try to getTroy to give her a list of the employees who were attending union meetings, shecomplied with his request and reported back that Troy did not want to have any-thing to do with it.At supervisors'meetingsshe also told S. K. Tanger that Troywas not giving her any information about the Union.When Moe Tanger asked herto use the influence of her marital relationship to try to get Troy to quit attendingunion meetings and to get him on Respondent's side, she complied with this requestalso, albeit unsuccessfully.Also, she immediately informed her superiors afterbeing visited by a Board investigator to whom she gave a signed statement in con-nection with the prior case and, at Moe Tanger's request, gave him a similar signedstatement.She thus enjoyed Respondent's complete trust and confidence in thesemattersHowever, all this trust and confidence suddenly evaporated when S. K.Tanger first learned during the previous hearing that she had been told by Troy thenames of some of the employees who had attended the June 23 union meeting.Hetold her that he was surprised by her disclosure and testified that "we just felt shewasn't fair with us" and that she had committed a breach of trust because she had14In addition Sidney Magid, Respondent's vice president, asked Mrs Moore on June 16if she was going to the union meeting that night and wanted to know why she was notgoingAt the same time he also asked employee Dot Thompson if she was going toattend, and wanted to know If he could accompany her when she replied in the affirmative,all as previously found151 note that the General Counsel made no such attempt in the previous hearing16 Compare Respondent's admitted treatment of another supervisor who was retained asa machine operator when she no longer wished to occupy a supervisory position, as wasadmitted by Respondent in the previous hearing BROOKSIDEINDUSTRIES, INC.25:previously,told him that Troy had- not given her any information about the- Union.I,am convinced and find that it-was Mrs. Moore's failure to comply with-instructions,to -report such information to Respondent-,which constituted the breach of trust andmade Respondent feel that "she wasn't fair with us."Upon consideration of theforegoing and the entire record as a whole, I am convinced and find that it was herbreach of trust in this respect. which primarily motivated Respondent in requestingher resignation and terminating her employment.17It, is reasonable, to infer that S. K. Tanger's reason for wanting a list of the em-ployees attending -union meetings as well as the reason for instructions to supervisors,to report to management any -information about the Union which came to theirattention, was to assist Respondent -in- its campaign against the Union.18 - It is nowwell settled that the discharge of a supervisor for refusing to aid in such a campaignunlawfully interferes with, restrains, and- coerces the nonsupervisory employees inthe exercise of the rights guaranteed by Section 7 of the Act and, therefore, con-stitutes a violation of Section 8 (a)( 1 ) of the Act.19--Moreover, an employer may not rightfully require its supervisors to reveal allinformation they may have regarding union activities, no matter how such infor-mation had been obtained.20Mrs. Moore was not her husband's supervisor.Theinformation in the instant case was not acquired by her in the normal course of herduties as a supervisor; it was volunteered to her by her husband in the privacy oftheir home and in the mutual trust and confidence which arises from the maritalrelationship 21The discharge of a- supervisor for failing to disclose informationacquired in such a private and confidential manner would have even a greater impactin causing the nonsupervisory employees to fear that Respondent would take similaraction against them for continuing to adhere to and support the Union.-I find that Respondent's termination of Louise Moore's employment on October 19,1961, because of her failure to report the information which her husband had volun-teered concerning the names of some of the employees who had attended the June 23union meeting, constituted an invasion of the self-organizational rights of the rank-and-file employees, as guaranteed in Section 7 of the Act, and therefore a violationof Section 8 (a)( 1 ) of the Act 222.As tothe legality of Moore's termination on the basis ofRespondent'sassertedmotivationAssuming that Respondent acted in good faith in terminating Mrs. Moore's em-ployment for the reasons assertedby it,the question still remains whether such atermination was nevertheless a violation of Section 8 (a)( 1 ) of theAct.The prob-lem which Respondent felt was createdby the factthatMrs. Moore, a supervisor,might acquire knowledge of unionactivityof rank-and-file employees from herhusband,Troy,who was a union member and attended union meetings,admittedlywould have been satisfactorily resolvedifTroyMoore withdrew from the Union orstopped attending union meetings or found other employment.While Respondentadmittedly had hoped and expected that Mrs. Moore would suggest these solutionsherself,Respondent states in its brief that it had no right to order Mrs. Moore tomake her husband withdraw from the Union or to cease attending union meetings.However, the effect of what S.K. Tanger told Mrs. Mooreon October17 was to puther in the position of either losing her job or of having her husband withdraw fromthe Union or cease attending union meetings or resigning his job. In other words,11 In view of my disposition of the issue raised by the termination of Louise Moore'semployment,I find it unnecessary to determine whether the evidence adduced in thishearing is sufficient to warrant a finding that Joe Ann Shelton was an agent of Respondent.18 In the previous case,I found that Respondent discriminatorily discharged three em-ployees in violation of Section 8(a) (3) of the Act and engaged in additional acts of inter-ference, restraint,and coercion violative of Section 8(a) (1) of the Act. See footnote 2,supra19Talladega Cotton Factory,Inc,106 NLRB 295, enfd 213 F 2d 208 (C A 5) ;Inter-City Advertising Company of Greensboro,N C, Inc.,89 NLRB 1103,1106, reversedin this respect on other grounds 190 F 2d 420(C.A 4).20 Inter-City Advertising Company of Greensboro,N C, Inc , supra,at p. 110721These are privileged communications which neither spouse can be required to disclosein evidence.See footnote27, infra.22'No showing is necessary that Respondent intended,by its action in terminating LouiseMoore's employment,to interfere with the Section 7 rights of its nonsupervisory employees.See,e g, N L R B. v J E McCatron,et al,d/b/a Price Valley Lumber Co., et at.,216 F.2d 212 (CA 9). 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDretentionof her job asa supervisor was in effectconditioned upon her husband with-drawing from the Unionor ceasing to attend union meetings.Stated still differently,Troy Moore was beingpenalized in the continuanceof hisunion membership andactivities by thelossof his wife's job andearnings.However stated, Respondent'stermination of Louise Moore's employment therefore directly interfered with, re-strained, and coerced her husband, Troy, in theexerciseof his self-organizationalrights guaranteed by Section 7 of the Act 23But not every interference with such employee rightsisa violationof Section8(a) (1) of the Act.Thus,for example,it iswell settled that an employer may law-fully promulgateand enforcea rule prohibitingunionsolicitation or distribution ofunion literature on company property by employees during working time or evenduring their nonworking time wherespecialcircumstances make the rule necessary inorder to maintain production or discipline 24Similarly, the prohibitionagainstunlawful interrogation doesnot extendto such interrogation by an employer or hiscounsel as is necessary to prepare theirdefense25An employer, however, may notlawfully takeanyaction which interfers with an employees' self-organizational rightseven though it may in good faith believe such action to be necessary to meet agivensituation.First, the nature of the employer's interest must be such that theneedfor its protection, on balance, overrides the need for protecting the employees'interestin the exercise of their Section 7 rights without employer interference, as inthe case of the maintenance of production or discipline, or the preparation of theemployer'sdefense.Secondly, the action taken, even though it may be in goodfaith,must be limited to the necessities of the situation.26It istherefore necessaryto scrutinize carefully each case on its own facts.In the instant case, what was the nature of Respondent's interest and what was socompelling about the need for its protection to warrant the infringement upon TroyMoore's self-organizational rights by the discharge of his wife? It was merely aconcern that if the total combination of about six possible events, previously related,were to occur, then it would make Respondent's defense more difficult and mightcause additional inconvenienceand expense.Louise Moore was a minor supervisor, ranking at the very bottom of the super-visory hierarchy.She had no authority to hire or discharge employees or to makethe decision to discharge an employee.She did responsibly direct the work of anumber of employees in the sewing room, not including her husband.Dischargeswere decided upon and made by the sewing room superintendent or by. managementrepresentatives of equal or higher rank, as was demonstrated in the prior case.Under these circumstances, I have grave doubts that any knowledge which Mrs.Moore might acquire about the union activities or interests of a dischargee wouldper sebe imputed to the person responsible .for the discharge.Moreover, any suchcommunications between Mr. and Mrs. Moore, which were obviously made in theconfidence of the marital relation, are privileged communications which neitherspouse can be compelled by the General Counsel to disclose27 In any event, mereknowledge on the part of Respondent about the union membership and activities ofits employees neither compromises its neutrality nor is unlawful in any other respect.This is not a case where the conduct or activities of a supervisorper secompromisethe employer's neutrality and constitute an unfair labor practice for which the em-ployer is liable. In the instant case, it is only if Respondent were to put any knowl-edge acquired by Mrs. Moore to a discriminatory use that the Act would be violated.And Mrs. Moore would have no control over Respondent's conduct in that respect.The Board has long held that an employer's knowledge of a dischargee's union ac-tivity,without more, is insufficient to support an inference of discrimination 28Itmust be borne in mind that it was the Respondent who told the supervisors tolisten to and to report to management any information about the Union which wasvolunteered by rank-and-file employees.Respondent could have rescinded theseinstructions; it could have instructed Mrs. Moore not to listen to any union talk byn,Such conduct would also reasonably tend to have a similar impingement upon theself-organization rights of other rank-and-file employees whose spouse might aspire topromotion to a supervisory positionThe record does not disclose the employment ofother wives with their husbands by Respondent24Walton Manufacturing Company,126 NLRB 69725Joy Silk Mills, Inc.,85 NLRB 1263, 1290-1292, enfd 185 F 2d 732 (C A D.C.)2Q See, e g ,Katz Drug Company,98 NLRB 867;NLRB v Illinois Tool Works,153F. 2d 811, 814 (CA 7)27 97 CorpusJuris Secundum,§ 266, p 762 ; 58 American Jurisprudence, § 375, p. 200.28The Great Atlantic& Pacific TeaCompany, Inc,129 NLRB 757;The Efficient Tool &Die Company,79 NLRB 170 BROOKSIDEINDUSTRIES, INC.27her husband; it could even have instructed Troy Moore not to discuss union activitieswith his wife because of her supervisory status; and it could have disciplined them ifthey violated such instructions:-Upon full consideration of the nature and extent of Respondent's interest which itsought to protect, the low probabilities of the alleged problem ever materializing,the factors which disclose no great need for protection, the availability of otherremedial measures, and the kind of action which Respondent took, I am convincedand find that (1) on balance, there is no valid justification in this case for overridingthe right of employees to engage in the exercise of their Section 7 rights free fromemployer interference, one of the "dominant purposes" of the Act,29 and (2) Re-spondent's action in terminating Louise Moore's employment went beyond the neces-`sities of the situation. I therefore find that by terminating the employment of LouiseMoore and thereby interfering with, restraining, and coercing her husband, TroyMoore, in the exercise of the rights guaranteed by Section 7 of the Act, the Re-spondent has violated Section 8(a) (1).F.Other alleged acts of interference; restraint, and coercionParagraph 9 of the complaint alleges as an independent violation of Section'8 (a) (1) of the Act that Respondent, by its agent Moe Tanger, on or about July 20,1960, ordered Louise Moore to interrogate employees concerning the union activitiesof its Reidsville plant employees and to report information obtained to Respondent.No evidence was adduced bearing directly on this allegation.The only conductinvolvingMoe Tanger is his statement to Louise Moore at one of the supervisors'meetings in July that he understood her "hubby" was attending union meetings, hisrequest a few days later that she use her influence as a wife to talk to her husband andtry to get him to quit attending union meetings and to get over on the Company'sside, and his asking her in the latter part of July if she would give him a writtenstatement similar to the one which she reported she had given to a Board investigatorin connection with the prior proceeding, all as previously found. I find nothing un-lawful in this conduct,per se.As Moe Tanger was privileged to try to persuadeTroy Moore to stop attending union meetings and to get over on management's side,in the absence of any threats of reprisals or promises of benefits, it was not unlawfulfor him to ask a supervisor to exercise the same privilege.Nor, under the circum-stances disclosed by the record, was there anything unlawful in asking Mrs. Mooreif she would be willing to give Moe Tanger a written statement similar to the oneshe gave to a Board investigator.Iwill accordingly recommend that this allegation in the complaint be dismissed.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in section III, above, occurring in connection withRespondent's operations described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I will recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1) of the Act by terminatingthe employment of Louise Moore, a supervisor, I further find that Louise Moore'sreinstatement with backpay is necessary in order to restore to Respondent's non-supervisory employees their full freedom to exercise the rights guaranteed them inSection 7 of the Act, and thus effectuate the policies of the Act 30 I will accordinglyrecommend that Respondent offer Louise Moore immediate and full reinstatement toher former or to a substantially equivalent position, without prejudice to her seniorityand other rights and privileges, and make her whole for any loss of earnings she mayhave suffered by reason of such termination, by payment to her of a sum of moneyequal to that which she normally would have earned as wages from the date of hertermination on October 19, 1960, to the date of said offer of reinstatement, less hernet earningsduring such period, suchsums tobe computed in accordance with theformula established by the Board in F. W.Woolworth Company,90 NLRB 289,291-294.='BRepublic Aviation Cw poratlonv.N L R B ,324 U S 793, 79830 Inter-CityAdvertisingandTalladega Cotton Factorycases,supra 28:DECISIONS OF NATIONAL LABOR' RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.By terminating the employment of Louise Moore,a supervisor,on October 19,1960, Respondent has interfered with,restrained,and coerced its nonsupervisoryemployees in the exercise of rights guaranteed in Section 7 of the Act and therebyhas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act...2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.3.Respondent has not engaged in independent unfair labor practices within themeaning of Section 8(a)(1) of the Act by the conduct of Moe Tanger.[Recommendations omitted from publication.] iWayne W. Wilson CompanyandLocal 247, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Ind.Wayne W.Wilson CompanyandArthur Shemansky.Cases Nos.7-CA-2845 and 7-CA-3112. January 4, 1962DECISION AND ORDEROn October 12, 1961, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent did not engage in certain other unfair labor practices al-leged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel and the Respondent filed ex-ceptions to the Intermediate Report together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegatedits powers in connection with these cases to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings,' conclusions, and recommendations of theTrialExaminer.1The General Counsel contendsthat the October 24,1960,layoff of Arthur Shemanskywas violative of Section 8(a) (4) as well as Section 8(a) (3)Avehave found,herein,that Shemansky'sOctober24 layoff violated Section 8(a) (3), and we have ordered hisfull reinstatement and backpay for the period of his layoff.Under thesecircumstances,and as the policies of theAct will be fully effectuatedby our remedial order herein, wefind it unnecessary to determine whether Shemansky's layoffwas also violative of Sec-tion 8(a)(4) of the Act135 NLRB No. 5.